 



Exhibit 10.1
EXECUTION COPY
PURCHASE AGREEMENT
between
AFS SENSUB CORP.
Purchaser
and
AMERICREDIT FINANCIAL SERVICES, INC.
Seller
Dated as of February 22, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. DEFINITIONS
    1  
 
       
SECTION 1.1 General
    1  
SECTION 1.2 Specific Terms
    1  
SECTION 1.3 Usage of Terms
    2  
SECTION 1.4 [Reserved]
    2  
SECTION 1.5 No Recourse
    2  
SECTION 1.6 Action by or Consent of Noteholders and Certificateholder
    3  
SECTION 1.7 [Reserved]
    3  
 
       
ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY
    3  
 
       
SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property
    3  
SECTION 2.2 [Reserved]
    4  
 
       
ARTICLE III. REPRESENTATIONS AND WARRANTIES
    4  
 
       
SECTION 3.1 Representations and Warranties of Seller
    4  
SECTION 3.2 Representations and Warranties of Purchaser
    6  
 
       
ARTICLE IV. COVENANTS OF SELLER
    8  
 
       
SECTION 4.1 Protection of Title of Purchaser
    8  
SECTION 4.2 Other Liens or Interests
    9  
SECTION 4.3 Costs and Expenses
    9  
SECTION 4.4 Indemnification
    9  
 
       
ARTICLE V. REPURCHASES
    11  
 
       
SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty
    11  
SECTION 5.2 Reassignment of Purchased Receivables
    12  
SECTION 5.3 Waivers
    12  
 
       
ARTICLE VI. MISCELLANEOUS
    13  
 
       
SECTION 6.1 Liability of Seller
    13  
SECTION 6.2 Merger or Consolidation of Seller or Purchaser
    13  
SECTION 6.3 Limitation on Liability of Seller and Others
    13  
SECTION 6.4 Seller May Own Notes or the Certificate
    13  
SECTION 6.5 Amendment
    14  
SECTION 6.6 Notices
    14  
SECTION 6.7 Merger and Integration
    15  
SECTION 6.8 Severability of Provisions
    15  
SECTION 6.9 Intention of the Parties
    15  
SECTION 6.10 Governing Law
    15  
SECTION 6.11 Counterparts
    15  
SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer
    15  
SECTION 6.13 Nonpetition Covenant
    16  
SECTION 6.14 [Reserved]
    16  

i



--------------------------------------------------------------------------------



 



SCHEDULES
Schedule A — Schedule of Receivables
Schedule B — Representations and Warranties from Seller as to the Receivables

ii



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
          THIS PURCHASE AGREEMENT, dated as of February 22, 2006, executed
between AFS SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and
AmeriCredit Financial Services, Inc., a Delaware corporation, as Seller
(“Seller”).
WITNESSETH:
          WHEREAS, Purchaser has agreed to purchase from the Seller, and the
Seller, pursuant to this Agreement, is transferring to Purchaser the Receivables
and Other Conveyed Property.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter contained, and for other good and valuable consideration,
the receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:
ARTICLE I.
DEFINITIONS
          SECTION 1.1 General. The specific terms defined in this Article
include the plural as well as the singular. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
February 22, 2006, by and among AFS SenSub Corp. (as Seller), AmeriCredit
Financial Services, Inc. (in its individual capacity and as Servicer),
AmeriCredit Automobile Receivables Trust 2006-1 (as Issuer) and Wells Fargo
Bank, National Association (as Backup Servicer and Trust Collateral Agent).
          SECTION 1.2 Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:
          “Agreement” shall mean this Purchase Agreement and all amendments
hereof and supplements hereto.
          “Closing Date” means March 2, 2006.
          “Issuer” means AmeriCredit Automobile Receivables Trust 2006-1.
          “Other Conveyed Property” means all property conveyed by the Seller to
the Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement and by
the Purchaser to the Trust pursuant to Section 2.1(b) through (i) of the Sale
and Servicing Agreement.
          “Owner Trustee” means Wilmington Trust Company, as Owner Trustee
appointed

 



--------------------------------------------------------------------------------



 



and acting pursuant to the Trust Agreement.
          “Receivables” means the Receivables listed on the Schedule of
Receivables attached hereto.
          “Related Documents” means the Notes, the Certificate, the Custodian
Agreement, the Sale and Servicing Agreement, the Indenture, the Trust Agreement,
the Lockbox Agreement, the Underwriting Agreement and the Note Purchase
Agreement. The Related Documents to be executed by any party are referred to
herein as “such party’s Related Documents,” “its Related Documents” or by a
similar expression.
          “Repurchase Event” means the occurrence of a breach of any of the
Seller’s representations and warranties hereunder or any other event which
requires the repurchase of a Receivable by AFS SenSub Corp., in its capacity as
seller, under the Sale and Servicing Agreement.
          “Sale and Servicing Agreement” means the Sale and Servicing Agreement
referred to in Section 1.1 hereof.
          “Schedule of Receivables” means the schedule of Receivables sold and
transferred pursuant to this Agreement which is attached hereto as Schedule A.
          “Schedule of Representations” means the Schedule of Representations
and Warranties attached hereto as Schedule B.
          “Trust Collateral Agent” means Wells Fargo Bank, National Association,
as trust collateral agent and any successor trust collateral agent appointed and
acting pursuant to the Indenture.
          “Trustee” means Wells Fargo Bank, National Association, as trustee and
any successor trustee appointed and acting pursuant to the Indenture.
          SECTION 1.3 Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”
          SECTION 1.4 [Reserved]
          SECTION 1.5 No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

2



--------------------------------------------------------------------------------



 



          SECTION 1.6 Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by Noteholders or the Certificateholder, such provision shall be
deemed to refer to the Certificateholder or Noteholder, as the case may be, of
record as of the Record Date immediately preceding the date on which such action
is to be taken, or consent given, by Noteholders or the Certificateholder.
Solely for the purposes of any action to be taken, or consented to, by
Noteholders or the Certificateholder, any Note or Certificate registered in the
name of the Seller or any Affiliate thereof shall be deemed not to be
outstanding; provided, however, that, solely for the purpose of determining
whether the Trustee or the Trust Collateral Agent is entitled to rely upon any
such action or consent, only Notes or Certificates which the Owner Trustee, the
Trustee or the Trust Collateral Agent, respectively, knows to be so owned shall
be so disregarded.
          SECTION 1.7 [Reserved].
ARTICLE II.
CONVEYANCE OF THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY
          SECTION 2.1 Conveyance of the Receivables and the Other Conveyed
Property.
     (a) Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property:
               (1)   the Receivables and all moneys received thereon after the
Cutoff Date;
               (2)   the security interests in the Financed Vehicles granted by
Obligors pursuant to the Receivables and any other interest of the Seller in
such Financed Vehicles;
               (3)   any proceeds and the right to receive proceeds with respect
to the Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;
               (4)   any proceeds from any Receivable repurchased by a Dealer
pursuant to a Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan
Purchase and Sale Agreement as a result of a breach of representation or
warranty in the related Dealer Agreement or Auto Loan Purchase and Sale
Agreement;
               (5)   all rights under any Service Contracts on the related
Financed Vehicles;

3



--------------------------------------------------------------------------------



 



               (6)   the related Receivable Files;
               (7)   all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (1) through (6); and
               (8)   all proceeds and investments with respect to items
(1) through (7).
It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.
     (b) Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables,
as set forth on the books and records of Seller, by wire transfer of immediately
available funds and the remainder as a contribution to the capital of the
Purchaser (a wholly-owned subsidiary of Seller).
          SECTION 2.2 [Reserved].
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
          SECTION 3.1 Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the date hereof and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.
     (a) Schedule of Representations. The representations and warranties set
forth on the Schedule of Representations with respect to the Receivables as of
the date hereof, and the Closing Date, are true and correct.
     (b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at

4



--------------------------------------------------------------------------------



 



all relevant times, and now has, power, authority and legal right to acquire,
own and sell the Receivables and the Other Conveyed Property to be transferred
to Purchaser.
     (c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.
     (d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.
     (e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.
     (f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
by-laws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.
     (g) No Proceedings. There are no proceedings or investigations pending or,
to Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the

5



--------------------------------------------------------------------------------



 



Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Seller of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) seeking to affect adversely the federal income tax or
other federal, state or local tax attributes of, or seeking to impose any
excise, franchise, transfer or similar tax upon, the transfer and acquisition of
the Receivables and the Other Conveyed Property hereunder or under the Sale and
Servicing Agreement.
     (h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.
     (i) Chief Executive Office. The chief executive office of Seller is located
at 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102.
          SECTION 3.2 Representations and Warranties of Purchaser. Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.
     (a) Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.
     (b) Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions where the failure to do so would materially
and adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.
     (c) Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

6



--------------------------------------------------------------------------------



 



     (d) No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.
     (e) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.
     (f) No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
by-laws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.
     (g) No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.
          In the event of any breach of a representation and warranty made by
Purchaser hereunder, Seller covenants and agrees that it will not take any
action to pursue any remedy that it may have hereunder, in law, in equity or
otherwise, until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full.

7



--------------------------------------------------------------------------------



 



Seller and Purchaser agree that damages will not be an adequate remedy for such
breach and that this covenant may be specifically enforced by Purchaser, Issuer
or by the Trustee on behalf of the Noteholders and Owner Trustee on behalf of
the Certificateholder.
ARTICLE IV.
COVENANTS OF SELLER
          SECTION 4.1 Protection of Title of Purchaser.
     (a) At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.
     (b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.
     (c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent
at least 60 days’ prior written notice of any relocation that would result in a
change of the

8



--------------------------------------------------------------------------------



 



location of the debtor within the meaning of Section 9-307 of the applicable
UCC. Seller shall at all times maintain (i) each office from which it services
Receivables within the United States of America or Canada and (ii) its principal
executive office within the United States of America.
     (d) Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date the status
of such Receivable, including payments and recoveries made and payments owing
(and the nature of each) and (ii) reconciliation between payments or recoveries
on (or with respect to) each Receivable and the Principal Balance as of the
Closing Date. Seller shall maintain its computer systems so that, from and after
the time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or pursuant to the terms of the Sale and Servicing
Agreement.
     (e) If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.
          SECTION 4.2 Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.
          SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs
and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.
          SECTION 4.4 Indemnification.
     (a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

9



--------------------------------------------------------------------------------



 



     (b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.
     (c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.
     (d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.
     (e) Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from, any
taxes which may at any time be asserted against such Persons with respect to,
and as of the date of, the conveyance or ownership of the Receivables or the
Other Conveyed Property hereunder and the conveyance or ownership of the
Receivables under the Sale and Servicing Agreement or the issuance and original
sale of the Notes or the issuance of the Certificate, including, without
limitation, any sales, gross receipts, personal property, tangible or intangible
personal property, privilege or license taxes (but not including any federal or
other income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.
     (f) Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the

10



--------------------------------------------------------------------------------



 



Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.
     (g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Noteholders and the Certificateholder from and against any loss, liability
or expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.
     (h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Noteholders and the Certificateholder from and against any loss, liability
or expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.
     (i) Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.
     (j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.
          Indemnification under this Section 4.4 shall include reasonable fees
and expenses of counsel and expenses of litigation and shall survive payment of
the Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.
ARTICLE V.
REPURCHASES
          SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon
the occurrence of a Repurchase Event, Seller shall, unless the breach which is
the subject of such Repurchase Event shall have been cured in all material
respects, repurchase the Receivable relating thereto from the Issuer and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the

11



--------------------------------------------------------------------------------



 



Collection Account, pursuant to Section 3.2 of the Sale and Servicing Agreement.
It is understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Backup Servicer, the Noteholders, the Certificateholder, the Trust Collateral
Agent on behalf of the Noteholders or the Owner Trustee on behalf of the
Certificateholder. The provisions of this Section 5.1 are intended to grant the
Issuer and the Trust Collateral Agent a direct right against Seller to demand
performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.
          In addition to the foregoing and notwithstanding whether the related
Receivable shall have been purchased by Seller, Seller shall indemnify the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder from and against all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel, which may be asserted against or incurred by any of them as
a result of third party claims arising out of the events or facts giving rise to
such Repurchase Events.
          SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.
          SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or
the Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee
of the Issuer, in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other or future exercise thereof or
the exercise of any other power, right or remedy.

12



--------------------------------------------------------------------------------



 



ARTICLE VI.
MISCELLANEOUS
          SECTION 6.1 Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.
          SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (i) into which Seller or Purchaser may be merged or
consolidated, (ii) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (iii) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.
          SECTION 6.3 Limitation on Liability of Seller and Others. Seller and
any director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.
          SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their

13



--------------------------------------------------------------------------------



 



individual or any other capacity become the owner or pledgee of Notes or the
Certificate with the same rights as they would have if they were not Seller or
an Affiliate thereof.
          SECTION 6.5 Amendment.
     (a) This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder or Noteholder.
     (b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel, (which may be provided by the Seller’s internal counsel)
that no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate.
     (c) Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.
     (d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.
          SECTION 6.6 Notices. All demands, notices and communications to Seller
or Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102,
Attention: Chief Financial

14



--------------------------------------------------------------------------------



 



Officer, or (b) in the case of Purchaser, to AFS SenSub Corp., 2265 B
Renaissance Drive, Suite 17, Las Vegas, Nevada 89119, Attention: Chief Financial
Officer, or such other address as shall be designated by a party in a written
notice delivered to the other party or to the Issuer, Owner Trustee or the Trust
Collateral Agent, as applicable.
          SECTION 6.7 Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.
          SECTION 6.8 Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.
          SECTION 6.9 Intention of the Parties.
          The execution and delivery of this Agreement shall constitute an
acknowledgment by Seller and Purchaser that they intend that the assignment and
transfer herein contemplated constitute a sale and assignment outright, and not
for security, of the Receivables and the Other Conveyed Property, conveying good
title thereto free and clear of any Liens, from Seller to Purchaser, and that
the Receivables and the Other Conveyed Property shall not be a part of Seller’s
estate in the event of the bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, or the occurrence of another similar event, of, or
with respect to Seller. In the event that such conveyance is determined to be
made as security for a loan made by Purchaser, the Issuer, the Noteholders or
the Certificateholder to Seller, the Seller hereby grants to Purchaser a
security interest in all of Seller’s right, title and interest in and to the
Receivables, the Other Conveyed Property and all other property conveyed to the
Purchaser by the Seller pursuant to Section 2.1 hereof, in each case, whether
now owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law.
          SECTION 6.10 Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).
          SECTION 6.11 Counterparts. For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument.
          SECTION 6.12 Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the date hereof. Seller acknowledges and

15



--------------------------------------------------------------------------------



 



consents to such conveyance and pledge and waives any further notice thereof and
covenants and agrees that the representations and warranties of Seller contained
in this Agreement and the rights of Purchaser hereunder are intended to benefit
the Issuer, the Owner Trustee, the Trust Collateral Agent, the Noteholders and
the Certificateholder. In furtherance of the foregoing, Seller covenants and
agrees to perform its duties and obligations hereunder, in accordance with the
terms hereof for the benefit of the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder and that,
notwithstanding anything to the contrary in this Agreement, Seller shall be
directly liable to the Issuer, the Owner Trustee, the Trust Collateral Agent,
the Noteholders and the Certificateholder (notwithstanding any failure by the
Servicer, the Backup Servicer or the Purchaser to perform its respective duties
and obligations hereunder or under Related Documents) and that the Trust
Collateral Agent may enforce the duties and obligations of Seller under this
Agreement against Seller for the benefit of the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder.
          SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.
          SECTION 6.14 [Reserved].
[Remainder of page intentionally left blank]

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to
be duly executed by their respective officers as of the day and year first above
written.

              AFS SENSUB CORP., as Purchaser
 
       
 
  By   /s/ Sheli Fitzgerald
 
       
 
      Name: Sheli Fitzgerald
 
      Title: Vice President, Structured Finance
 
            AMERICREDIT FINANCIAL SERVICES,          INC., as Seller
 
       
 
  By   /s/ Susan B. Sheffield
 
       
 
      Name: Susan B. Sheffield
 
      Title: Senior Vice President, Structured Finance

Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee and Trust Collateral Agent

         
By
  /s/ Marianna C. Sterschic    
 
  Name: Marianna C. Stershic    
 
  Title: Vice President    

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
SCHEDULE OF RECEIVABLES
[On file with AmeriCredit, the Trustee and Dewey Ballantine LLP]

 



--------------------------------------------------------------------------------



 



SCHEDULE B
REPRESENTATIONS AND WARRANTIES OF
AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)
          1. Characteristics of Receivables. Each Receivable (A) was originated
(i) by AmeriCredit, (ii) by a Dealer and purchased by AmeriCredit from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant
to a Dealer Assignment or (iii) by a Third-Party Lender and purchased by
AmeriCredit from such Third-Party Lender under an existing Auto Loan Purchase
and Sale Agreement or pursuant to a Third-Party Lender Assignment with
AmeriCredit and was validly assigned by such Third-Party Lender to AmeriCredit
pursuant to a Third-Party Lender Assignment (B) was originated by AmeriCredit,
such Dealer or such Third-Party Lender for the retail sale of a Financed Vehicle
in the ordinary course of AmeriCredit’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Dealer and each Third-Party Lender had all necessary licenses
and permits to originate Receivables in the state where AmeriCredit, each such
Dealer or each such Third-Party Lender was located, (C) contains customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for realization against the collateral security, (D) is a
Receivable which provides for level monthly payments (provided that the period
in the first Collection Period and the payment in the final Collection Period of
the Receivable may be minimally different from the normal period and level
payment) which, if made when due, shall fully amortize the Amount Financed over
the original term and (E) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.
          2. No Fraud or Misrepresentation. Each Receivable was originated
(i) by AmeriCredit, (ii) by a Dealer and was sold by the Dealer to AmeriCredit,
or (iii) by a Third-Party Lender and was sold by the Third-Party Lender to
AmeriCredit, and was sold by AmeriCredit to AFS SenSub Corp. without any fraud
or misrepresentation on the part of such Dealer or Third-Party Lender in any
case.
          3. Compliance with Law. All requirements of applicable federal, state
and local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Receivables and the Financed Vehicles, have
been complied with in all material respects, and each Receivable and the sale of
the Financed Vehicle evidenced by each Receivable complied at the time it was

 



--------------------------------------------------------------------------------



 



originated or made and now complies in all material respects with all applicable
legal requirements.
          4. Origination. Each Receivable was originated in the United States.
          5. Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.
          6. No Government Obligor. No Obligor is the United States of America
or any State or any agency, department, subdivision or instrumentality thereof.
          7. Obligor Bankruptcy. At the Cutoff Date no Obligor had been
identified on the records of AmeriCredit as being the subject of a current
bankruptcy proceeding.
          8. Schedule of Receivables. The information set forth in the Schedule
of Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.
          9. Marking Records. By the Closing Date, AmeriCredit will have caused
the portions of the Electronic Ledger relating to the Receivables to be clearly
and unambiguously marked to show that the Receivables have been sold to AFS
SenSub Corp. by AmeriCredit and resold by AFS SenSub Corp. to the Trust in
accordance with the terms of the Sale and Servicing Agreement.
          10. Computer Tape. The Computer Tape made available by AmeriCredit to
AFS SenSub Corp. and to the Trust on the Closing Date was complete and accurate
as of the Cutoff Date and includes a description of the same Receivables that
are described in the Schedule of Receivables.
          11. Adverse Selection. No selection procedures adverse to the
Noteholders were utilized in selecting the Receivables from those receivables
owned by AmeriCredit which met the selection criteria contained in the Sale and
Servicing Agreement.
          12. Chattel Paper. The Receivables constitute “tangible chattel paper”
within the meaning of the UCC as in effect in the States of Texas, New York,
Nevada and Delaware.
          13. One Original. There is only one original executed copy of each
Receivable.
          14. Receivable Files Complete. There exists a Receivable File
pertaining to each Receivable and such Receivable File contains a fully executed
original of the Receivable

B-2



--------------------------------------------------------------------------------



 



and the original Lien Certificate or a copy of the application therefor. Each of
such documents which is required to be signed by the Obligor has been signed by
the Obligor in the appropriate spaces. All blanks on any form have been properly
filled in and each form has otherwise been correctly prepared. The complete
Receivable File for each Receivable currently is in the possession of the
Custodian.
          15. Receivables in Force. No Receivable has been satisfied,
subordinated or rescinded, and the Financed Vehicle securing each such
Receivable has not been released from the lien of the related Receivable in
whole or in part. No terms of any Receivable have been waived, altered or
modified in any respect since its origination, except by instruments or
documents identified in the Receivable File or the Servicer’s electronic
records.
          16. Lawful Assignment. No Receivable was originated in, or is subject
to the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.
          17. Good Title. Immediately prior to the conveyance of the Receivables
to AFS SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner
thereof and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation in, or other right to receive, proceeds of any Receivable.
AmeriCredit has not taken any action to convey any right to any Person that
would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements, Auto Loan Purchase
and Sale Agreements, Dealer Assignments or Third-Party Lender Assignments or to
payments due under such Receivables.
          18. Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit (or a Titled Third-Party Lender which first priority
security interest has been assigned to AmeriCredit) in the Financed Vehicle. The
Lien Certificate for each Financed Vehicle shows, or if a new or replacement
Lien Certificate is being applied for with respect to such Financed Vehicle the
Lien Certificate will be received within 180 days of the Closing Date and will
show, AmeriCredit (or a Titled Third-Party Lender) named as the original secured
party under each Receivable as the holder of a first priority security interest
in such Financed Vehicle. With respect to each Receivable for which the Lien
Certificate has not yet been returned from the Registrar of Titles, AmeriCredit
has applied for or received written evidence from the related Dealer or
Third-Party Lender that such Lien Certificate showing AmeriCredit, the Issuer or
a Titled Third-Party Lender, as applicable, as first lienholder has been applied
for and any Titled Third-Party Lender’s security interest has been validly
assigned by the Titled Third-Party Lender to AmeriCredit and AmeriCredit’s
security interest has been validly assigned by AmeriCredit to AFS SenSub Corp.
pursuant to this Agreement. This Agreement creates a valid and continuing
security interest (as defined in the UCC) in the Receivables in favor of the
Purchaser, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Seller.
Immediately after the sale, transfer and assignment thereof by AmeriCredit to
AFS SenSub Corp., each Receivable will be secured by an enforceable and

B-3



--------------------------------------------------------------------------------



 



perfected first priority security interest in the Financed Vehicle in favor of
AFS SenSub Corp. as secured party, which security interest is prior to all other
Liens upon and security interests in such Financed Vehicle which now exist or
may hereafter arise or be created (except, as to priority, for any lien for
taxes, labor or materials affecting a Financed Vehicle). As of the Cutoff Date
there were no Liens or claims for taxes, work, labor or materials affecting a
Financed Vehicle which are or may be Liens prior or equal to the Liens of the
related Receivable.
          19. All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Purchaser hereunder)) required to be made by any
Person and actions required to be taken or performed by any Person in any
jurisdiction to give the Trust and the Trust Collateral Agent a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.
          20. No Impairment. AmeriCredit has not done anything to convey any
right to any Person that would result in such Person having a right to payments
due under the Receivables or otherwise to impair the rights of the Trust, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment or tax lien filings
against it.
          21. Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to AmeriCredit with respect to such Receivable.
          22. No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense and no such right has been asserted or
threatened with respect to any Receivable.
          23. No Default. There has been no default, breach, violation or event
permitting acceleration under the terms of any Receivable (other than payment
delinquencies of not more than 30 days) and no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing. As of the Cutoff Date no Financed Vehicle had been repossessed.
          24. Insurance. At the time of an origination of a Receivable by
AmeriCredit or a purchase of a Receivable by AmeriCredit from a Dealer or
Third-Party Lender, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy (i) in an amount at least equal to
the lesser of (a) its maximum insurable value or (b) the principal amount

B-4



--------------------------------------------------------------------------------



 



due from the Obligor under the related Receivable, (ii) naming AmeriCredit or a
Titled Third-Party Lender as loss payee and (iii) insuring against loss and
damage due to fire, theft, transportation, collision and other risks generally
covered by comprehensive and collision coverage. Each Receivable requires the
Obligor to maintain physical loss and damage insurance, naming AmeriCredit and
its successors and assigns as additional insured parties, and each Receivable
permits the holder thereof to obtain physical loss and damage insurance at the
expense of the Obligor if the Obligor fails to do so. No Financed Vehicle is
insured under a policy of Force-Placed Insurance on the Cutoff Date.
          25. Past Due. At the Cutoff Date no Receivable was more than 30 days
past due.
          26. Remaining Principal Balance. At the Cutoff Date the Principal
Balance of each Receivable set forth in the Schedule of Receivables is true and
accurate in all material respects.
          27. Certain Characteristics of Receivables. (A) Each Receivable had a
remaining maturity, as of the Cutoff Date, of not more than 72 months; (B) each
Receivable had an original maturity, as of the Cutoff Date, of not more than
72 months; (C) as of the Cutoff Date, not more than 50% of Receivables
(calculated by Aggregate Principal Balance) had an original term to maturity of
72 months; (D) each Receivable had a remaining Principal Balance as of the
Cutoff Date of at least $250 and not more than $80,000; (E) each Receivable has
an Annual Percentage Rate of at least 1% and not more than 33%; (F) not more
than 35% of the Obligors reside in Texas and California (based on the Obligor’s
mailing address as of the Cutoff Date); (G) no Receivable was more than 30 days
past due as of the Cutoff Date; and (H) no funds have been advanced by
AmeriCredit, any Dealer, any Third-Party Lender, or anyone acting on behalf of
any of them in order to cause any Receivable to qualify under clause (G) above,
(I) each Obligor had a billing address in the United States as of the date of
origination of the Receivable, is a natural person and is not an Affiliate of
any party to this Agreement, (J) each Receivable is denominated in, and each
Contract provides for payment in United States dollars (K) each Receivable is
identified on the Servicer’s master servicing records as an automobile
installment sales contract or installment note; and (L) each Receivable arises
under a Contract with respect to which AmeriCredit has performed all obligations
required to be performed by it thereunder, and in the event such Contract is an
installment sales contract, delivery of the Financed Vehicle to the related
Obligor has occurred.
          28. Interest Calculation. Each Contract provides for the calculation
of interest payable thereunder under either the “simple interest” method, the
“Rule of 78’s” method or the “precomputed interest” method.
          29. Lockbox Account. Each Obligor has been, or will be, directed to
make all payments on their related Receivable to the Lockbox Account.
          30. Lien Enforcement. Each Receivable provides for enforcement of the
lien or the clear legal right of repossession, as applicable, on the Financed
Vehicle securing such Receivable.

B-5



--------------------------------------------------------------------------------



 



          31. Prospectus Supplement Description. Each Receivable conforms, and
all Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.
          32. Risk of Loss. Each Contract contains provisions requiring the
Obligor to assume all risk of loss or malfunction on the related Financed
Vehicle, requiring the Obligor to pay all sales, use, property, excise and other
similar taxes imposed on or with respect to the Financed Vehicle and making the
Obligor liable for all payments required to be made thereunder, without any
setoff, counterclaim or defense for any reason whatsoever, subject only to the
Obligor’s right of quiet enjoyment
          33. Consumer Leases. No Receivable constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.
          34. Perfection. The Seller has taken all steps necessary to perfect
its security interest against the related Obligors in the property securing the
Receivables and will take all necessary steps on behalf of the Trust to maintain
the Trust’s perfection of the security interest created by each Receivable in
the related Financed Vehicle.

B-6



--------------------------------------------------------------------------------



 



Ex-A-1